October   22, 1974


The Honorable Gordon H. Green                        Opinion No. H- 429
Bailey County Attorney
P. 0. Box 611                                        Flc: Whether a commissioners’
Muleshoc,  Texas   79347                             court is required to ret equal
                                                     salaries for all constables
                                                     within the county.

Dear Mr.   Green:

         You have asked our opinion on whether a county commissioners      court
 in a county of less than 20,000 inhabitants, is required to set equal salaries
‘for constables elected from different precincts.

        On January 1, 1972, the salary for the Constable of Precinct One,
was fixed by the commissioners   court at $100.00 per month. At that time
there were no constables serving Precincts   Two and Three, and conae-
quently, no salary was set for the constable in either precinct.

         At the General Election in 1972 a constable was elected from each
precinct.    Their 1973 salaries were set by the commissioners   court at
$100 per month for the Constable of Precinct One, and $10 per month for
each Constable elected from Precincts     Two and Three.

        Your question is whether Article   3912k, V. T. C. S., enacted by the
62nd Legislature  in 1971, requires  the commissioners   court to set the
1973 salaries of all three constables at an amount not less than the 1972
salary of the constable who served Precinct One during 1972.

        Article     39l2k provides,   in part:

                  . . . the commissioners  court of each county shall
                  fix the amount of compensation,  office expense,




                                           p. 1985
The Honorable     Gordon H. Green          page 2    (H-429)




                  travel expense, and all other allowances for county
                  and precinct officials and employees who are paid
                  wholly from county funds, but in no event shall such
                  salaries be set lower than they exist at the effective
                  date of this Act. (emphasis added)

         The effective date of the Act was January 1, 1972, $9. Art. 3912k.
V. T. C. S. Although the Act does not define “county and precinct officials
and employees, ” the term “precinct officials”    customarily  refers to
justices of the peace and constables.   See, for instance, Art: 3912e. $17,
V. T. C. S.

        This portion of Art. 3912k. 5 1 does prohibit the commissioners
court from fixing a salary for a constable which is lower than the salary
which existed   on January 1, 1972, but it does not require that qua1
salaries be fixed for all constables, nor in our opinion does it prescribe
a minimum salary for a precinct official if no-salary was fixed for such
office on January 1, 1972, and no minimum salary for it was previously
required by law.

        Before the effective date of Art. 3912k. the payment of constables’
salaries was controlled by Art. 3912i. but it specified no minimum salary
for such offices in counties of less than 20,000 inhabitants. It did
speak to the matter of unequal salaries,   however.

        Section    9 thereof   provided:

                  Sec. 9. The Commissioners      Court shall not be
                  required to fix the salaries in all precincts at
                  qua1 amounts, but shall have discretion to deter-
                  mine the amount of salaries   to be paid each Justice
                  of the Peace and each Constable in the several
                  precincts on an individual basis without regard to
                  the salaries paid in other precincts or to other
                  officials . . . .




                                           p. 1986
d   .




        The Honorable   Gordon H. Green      page 3    (H-429)




                 The enactment of Art. 3912k repealed Art; 3912i to the extent that
        it “prescribes  the compensation,   office expense, travel expense, or
        any other allowance” for any official covered by Art. 3912k. but we do
        not think the authority of the commissioners     court to reasonably prescribe
        unequal salaries to constables has been altered.

                                            SUMMARY

                            It is not illegal for commissioners     courts to
                        reasonably prescribe     different salaries for the
                        constables of the separate county precincts.

                                                         Very truly yours,




        DAVID M. KENDALL,        Chairman
        Opinion Committee




                                             p. 1987